Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11, 17, 21-22, 35-36, and 40-45 are pending.. Claims 12-16, 18-20, 23-34, and 37-39 are canceled. Claims 10-11, 35-36, and 44-45 are withdrawn. Claims 1-9, 17, 21-22, and claims 40-43 are examined to the extent they read on the elected specie BAP1 biomarker specie which includes EZH2 expression and EZP-6438. 
The amendment filed on 01/25/2021 in response to the Non-Final office Action of 07/23/2020 is acknowledged and has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 has been considered by the examiner.

Action Summary
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained. 
s 1-9, 17, 21-22, and 40-43 rejected under 35 U.S.C. 103 as being un-patentable over NCT01897571, ClinicalTrials.gov, July 12, 2013 in view of Carbone et al, Nat Rev Cancer. 2013 Mar; 13(3): 153–159, Kemp et al, Clin Cancer Res; 18 (1) 2011, 77-90 cited in IDS filed on 10/09/2017, and Bowcock et al (WO2012/040614 A1) is withdrawn in light of claim amendment. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Applicant argues that support for the claim amendment (i.e., the BAP1 reference control level is the expression level of the BAP1 biomarker in non-malignant cell. Support can be found in paragraph [0052]. However, paragraph [0052] of the instant specification discloses  the level of the BAP1 biomarker is compared to a reference control level. A "reference control level" or "reference control expression level" of BAP1, as used interchangeably herein, may, for example, be established using a reference control sample. Non-limiting examples of reference control samples include normal and/or healthy cells that have wild-type BAP1 activity. In certain embodiments, a reference control level of BAP1 may, for example, be established using normal cells, e.g., benign cells, located adjacent to the tumor in a patient. Such paragraph does not mention or teach non-malignant cells. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-9, 17, 21-22 remain rejected and new claims 40-43 are rejected under 35 U.S.C. 103 as being un-patentable over Carbone et al., Nat Rev Cancer. 2013 Mar; 13(3): 153–159 in view of NCT01897571, ClinicalTrials.gov, July 12, 2013, Xu et al., Cancer Res; 74(16); 4388–97. Published online on June 13, 2014, and Bowcock et al. (WO2012/040614 A1).
Carbone et al. teaches PcG (Polycomb groups) activity may not simply be ascribed to its gene suppressive functions, but may rather result from the delicate balance between H2A PRC2 might also be important in tumours that have mutant BAP1. The PRC2 proteins EZH2 and EED are frequently overexpressed in mesothelioma and proposed inhibiting PRC2 as a possible therapeutic strategy for treating mesothelioma, see page 157, last para. Moreover, Carbone et al. teaches in tumors that develop in BAP1 mutant carriers, BAP1 expression is either absent because of loss of hetozygosity, resulting in biallelic inactivation or BAP-1 protein is localized in the cytoplasm where it may retain DUB activity, see page 158, paragraph 5. Carbone et al. teaches BAP1 is a member of the ubiquitin C-terminal hydrolases (UCH) subfamily of deubiquitylating enzymes (DUBs) and was mutated in each family member who had developed mesothelioma, UVM and other cancers, see page 154, second para. Because germline BAP1 mutations are associated with mesotheliomas, UVMs and cutaneous melanomas, there should be some common pathways controlled by BAP1 that are of particular importance to the development of these malignancies, see page 158, paragraph 6. 
Carbone et al. does not teach determining the cancer is EZH2 inhibitor-sensitive by determining the expression level of a BAP-1 biomarker in a sample from the cancer is absent or reduced sample, wherein if the BAP1 biomarker is absent or reduced in expression as compared to a reference control level, then the cancer is sensitive to the EZH2 inhibitor. Moreover, Carbone et al. does not teach determining the expression level of a BAP1 biomarker is determined by immunofluorescence, Western Blot, in situ hybridization, polymerase chain reaction (PCR), and by an antibody or an antigen binding fragment thereof.

Xu et al. teaches BAP1 mutation and decreased BAP1 expression have been shown to be associated with increased methylation of PRC2 target genes, see page 4392, right col, second paragraph.
	Bowcock et al. teaches BAP1 is a biomarker for tumor metastasis, wherein the biomarker comprising a decreased level of BAP1 activity or a BAP1 mutant, which can be detected by antibody binding, see para [0064]. Moreover, Bowcock et al. teaches a method for determining the risk of melanoma metastasis in a subject, the method comprising: a. collecting a sample from a subject, b. analyzing the level of BAP1 activity in the sample, and c. determining if the level of BAP1 activity is decreased compared to a standard, wherein a decreased level of BAP1 activity indicates an increased risk for metastasis in the subject, see claim 7. Bowcock et al. teaches the detection techniques such as western blot, polymerase chain reaction, see para [0025], immunofluorescence, see para [0022], and in situ hybridization, see para [0110]. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Carbone et al. by determining that the expression level of a BAP1 biomarker in a sample from the mesothelioma cancer is mutated (absent) or reduced (decreased) that has been associated with an increase EZH2 expression as compared to a reference control level and further determining the expression level of a BAP1 
		Applicants’ argument and Response to Applicants’ argument
	Applicant argues that each of the cited references is completely silent regarding the association between the response of a cancer subject to an EZH2 inhibitor and the expression level of a BAP1 biomarker in the cancer. In response, the Examiner finds Applicant’s argument not persuasive. The Examiner clearly provides evidence (XU et al.) that  BAP-I mutation and decreased BAP1 expression have been shown to be associated with increased methylation of In response, the Examiner finds Applicant’s argument not persuasive. Specifically. the recitation of determining the cancer is EZH2 inhibitor-sensitive by determining that the expression level of BAP-1 biomarker in a sample from the cancer is obvious because Xu et al. teaches BAP1 mutation or BAP1 reduction that has been associated with an increased in EZH2 and because EZH2 has been increased or overexpression in mesothelioma as taught by Carbone et al. and also because decreased or reduced BAP1 expression has been compared to a reference control (standard) as taught by Bowcock et al.  
Applicant argues that the teaching of Carbone at page 156 is purely speculative as said teaching does not reasonably suggest to one skilled in the art that a correlation exists between BAP1 expression and EZH2 expression, let alone detecting BAP1 expression would function as a surrogate maker for EZH2 inhibitor. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Carbone et al. teaches PRC2 might also be important in tumors that have mutant BAP1. The PRC2 proteins EZH2 and EED are frequently overexpressed in mesothelioma and proposed inhibiting PRC2 as a possible therapeutic strategy for treating mesothelioma. However, Carbone et al. clearly teaches some mesotheliomas have BAP1 mutations and some are characterized by EZH2 overexpression. Additionally, Xu et al. teaches BAP1 mutation and decreased BAP1 expression have been shown to be associated with 
Applicant argues that neither Bowcock nor Kemp can cure the deficiencies of NCT01897571 or Carbone, as Bowcock and kemp are completely silent regarding BAP1, let alone disclosing or suggesting the causal relationship between BAP1 expression and EZH2 expression. In response, the Examiner finds Applicant’s argument not persuasive. With regard to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the combination of Carbone et al., NCT01897571, , Xu et al., and Bowcock et al. clearly renders obvious the claimed method as amended as discussed in the above 103 rejection. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN P CORNET/Primary Examiner, Art Unit 1628